Case 1:15-cV-23486-FA|\/| Document 116 Entered on FLSD Docket 12/13/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 15-23486-CIV-MOREN()
JULIO HERNANDEZ HERNANDEZ,

Plaintiff,

VS.

ACOSTA TRACTORS, INC. FELIX F.
ACOSTA and ALEX RIOS,

Defendants.
/

 

ORDER DENYING PLAINTIFF’S RENEWED MOTION FOR DEFAULT

THIS CAUSE came before the Court upon Plaintiff` s Renewed Motion for Default, Jury
Trial as to Damages, or in the Altemative Motion to Conduct Evidentiary Hearing on
Defendants’ Inability to Pay Arbitration Fees and Costs (D.E. 114), filed on December 11, 2018.

THE COURT has considered the motion, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that the motion is DENIED, as the jury trial is set for the two-week period
commencing May 13, 2019.

%

DONE AND ORDERED in Chambers at Miami, Florida, this §§ of December

2018.

 

 

 

UNI/TE'" STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

